Citation Nr: 1703531	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this case belongs to the RO in Roanoke, Virginia.  This case was previously before the Board in January 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

Sleep apnea did not have onset during service and the most probative evidence of record indicates it is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letters dated in November 2008 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the June 2016 VA examination and opinion obtained in this case is adequate as the opinion was provided upon a review of the evidence of record and the examiner provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, the Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In a January 2016 remand, the Board directed the RO to obtain VA and private medical records and to obtain a VA examination and opinion regarding the Veteran's service connection sleep apnea claim.  In this regard, the Board notes that in June 2016 the Veteran underwent a VA examination, and private records have been obtained and associated with the claims file in February 2016.  Accordingly, all directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).


Analysis

The Veteran asserts that his sleep apnea began in service because he had symptoms of snoring and extreme fatigue.  The Veteran's wife submitted a statement in December 2008 indicating that she witnessed her husband struggle with snoring, sleepiness, tiredness, and fatigue throughout his military career.  She stated that he awakes choking at night.  The Veteran's wife noted that he currently used a CPAP machine which had enhanced the quality of their life.  

An April 1991 STR noted that the Veteran had been experiencing marital problems.  The evaluation revealed sleep dysfunction (difficulty falling asleep and maintaining sleep) as well as weight loss and anxiety.  The findings were attributed to situational stress, anxiety, and depression that the Veteran was undergoing.  The remaining STRs contain no complaints related to sleep problems.  The Veteran's April 1999 service separation examination noted no sleep disability, and the Veteran specifically denied that he had frequent trouble sleeping on the corresponding Medical History Report.

A private April 2008 sleep disorder consultation record noted that the Veteran had been snoring "all his life" and had some "kicking movements" when he was in the Navy.  The impression was sleep apnea and it was noted that the Veteran "needs CPAP."

In a November 2008 letter the Veteran's private physician, Dr. SHG, stated ha had reviewed the Veteran's STRs, to specifically include the psychiatric visit.  Dr. SHG opined that it was possible that the Veteran had sleep apnea in service but that Dr. SHG could not prove it as there was not sufficient data to back up the conclusion.

In a September 2009 letter, the Veteran's private physician, Dr. CD, indicated that she had reviewed the Veteran's STRs and she had interviewed him at her office.  She also considered the Veteran's history of loud snoring, frequent awakenings, daytime fatigue, and somnolence during active service.  Dr. CD noted the April 1991 STR and that the record showed an increase in his blood pressure readings with hypertension diagnosed at discharge.  Dr. CD then opined that because hypertension has been shown to be associated with untreated sleep apnea, the condition may have been present during the Veteran's active duty career.

At a July 2010 VA examination, the Veteran complained of daytime drowsiness.  The diagnosis was sleep apnea, as of 2008.  The examiner reviewed the claims file and stated that it was less likely as not that the sleep apnea was present during service, as his one mental health entry that talked about sleep difficulty was more consistent with depression or psychological issues than sleep apnea, and because he specifically denied trouble falling asleep on every annual physical. examination during service. 

At a June 2016 VA sleep apnea examination it was noted that sleep apnea had been diagnosed in 2008.  The examiner noted a review of the Veteran's STRs, lay statements, supporting private physician statements, and electronic medical records.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  As for rationale, the VA examiner noted the following:

1.  The Veteran's STR noted "sleep pattern disruption" due to stress in the Veteran's personal life at the time requiring him to leave his ship a month early due to his wife leaving him and his children in foster care in 1991.  This treatment note is silent to any discussion of a physical diagnosis as the etiology for the Veteran's "sleep pattern disruption."  The Veteran was diagnosed with Hypertension within a year of retirement.  As an African American male, he is at high risk to develop hypertension and reports that "everyone" in his family including both parents have hypertension.  According to information by the Centers for Disease Control (CDC), a family history of HTN and the Veteran's African American race are high risk factors for the development of HTN.  Research supports that those risk factors are the most likely explanation for the Veteran's development of hypertension rather than his development of OSA 8 years after separation from active duty service.

2.  Veteran sleep study confirming OSA was made 8 years after retirement.  Aging and weight gain are well known risk factors for sleep apnea.  Veteran was 218 pounds on the date of his retirement physical and 252 pounds on the date of his sleep apnea consult (34 pound weight gain).  "Obesity is the best documented risk factor for OSA." (Strohl, K., Basner, R. and Eichler, A. 2013. Overview of obstructive sleep apnea in adults. www.uptodate.com).  No medical nexus to active service.

3.  Dr. SHG's statement was reviewed and he clearly states that while it is possible the Veteran could have had OSA while on active duty there is not sufficient evidence to "back that up."  STR note on sleep pattern disturbance addressed in #1.  There is no research or evidence to support the Veteran's claim of OSA on active duty.

4.  Dr. CDs Sept 2009 letter attempting to create a medical nexus between the Veteran's diagnosed hypertension and his OSA diagnosed 8 years later does not discuss the Veteran's race and genetic predisposition for OSA.  Obstructive Sleep Apnea can increase blood pressure if not treated however the most likely cause of the Veteran's HTN is discussed in item #1.  There is no evidence of chronic complaint of sleep issues while on active duty.

5.  Lay statement from the Veteran and his wife were reviewed.  The Veteran states he still feels fatigue and hypersomnolent even though he is compliant on CPAP for his OSA.  Daytime somnolence and fatigue can be a symptom of multiple conditions.  The Veteran has chronic multi joint pain and is a diabetic, both of which are well documented to cause these symptoms.  The Veteran's 2008 sleep study states that the Veteran has untreated GERD.  GERD, allergies, illness and OSA can all cause choking during sleep.  Many people that snore do not have sleep apnea.  Snoring is not diagnostic of sleep apnea.  It is impossible to say without pure speculation that the Veteran's and his wife's claimed experience of fatigue, daytime somnolence, choking and snoring are attributed to sleep apnea while he was on active duty.

The examiner further noted that the Veteran did not require continuous medication for control of his sleep disorder but did require the use of a continuous positive airway pressure (CPAP) machine.

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.  First, there is a current diagnosis of sleep apnea.  Second, however, sleep apnea was not demonstrated during the Veteran's active service or until many years thereafter.  Although the Veteran and his wife reported multiple symptoms present during service, the 2016 VA examiner found that those symptoms were not diagnostic of sleep apnea and that other conditions were likely to have caused them.  Thus, these lay statements are outweighed by the VA examiner's opinion, as it was based upon medical expertise and an explanation was provided.  Although the Veteran's private physicians stated that it was possible that sleep apnea was present during active service, these speculative statements do not outweigh the 2016 VA examiner's specific conclusions in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (a speculative medical opinion as to causation cannot establish a medical nexus to service).

Third, the evidence of record does not link sleep apnea to service.  Both the 2008 and 2009 private opinions are speculative and do not support a link to service.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide medical nexus evidence).  Further, the June 2016 VA examiner opined that sleep apnea was not related to active service.  The Board assigns significant probative value to this opinion as it was based upon a review of the STRs, lay statements, and relevant medical records, and provided an explanation that considered the Veteran's and his wife's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The VA examiner noted that the sleep study confirming the Veteran's sleep apnea was made 8 years after retirement, and stated that aging and weight gain (while noting that the Veteran had gain 34 pounds from his service retirement to his sleep apnea diagnosis) were well known risk factors for sleep apnea.  The examiner specifically addressed and discussed the opinions from Dr. C and Dr. G, and explained why those opinions were not supported by the evidence in this case or by medical literature.  

The Board notes that the Veteran and his wife are competent to provide statements concerning factual matters of which they have first hand knowledge (i.e., experiencing or observing snoring problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran and his wife, however, lack the medical training and expertise to opine that any current sleep apnea is etiologically related to service or that the symptoms present during service constituted sleep apnea.  The June 2016 VA examiner's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided by the Veteran or his spouse on this medically complex matter.  The Board also notes that the Veteran has not always been consistent in his statements concerning sleep apnea during service, in that he denied that he had frequent trouble sleeping at the time of his retirement from service.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

In sum, service connection for sleep apnea is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.



ORDER

Service connection for sleep apnea is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


